DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to communication filed on 12/13/2020.
Claims 1-21 are subject to examination.
An IDS filed on 12/15/2020 has been considered by the Examiner.
A terminal disclaimer filed on 12/13/2020 has been approved.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Varoglu et al. U.S. Patent Publication # 2014/0089992 (hereinafter Varoglu) in view of Mowrey et al. U.S. Patent # 8,793,730 (hereinafter Mowrey)
	With respect to claim 1, Varoglu teaches method for interfacing devices, comprising: 
detecting, using a mobile device (Fig. 4 element 100) that includes a hardware processor and a mobile display, a display device (Fig. 4 element 200) that is proximal to the mobile device over a communications network (i.e. casting on TV using mobile phone which is close to the TV) (Paragraph 55-58), wherein the display device is presenting media content (i.e. transmitting content stream to a fixed display system) (Paragraph 55, 58); 

Varoglu does not teach wherein the first card interface includes a first set of interactive functions associated with the media content currently being presented on the display device determining, using the hardware processor, that the current presented media on the display device has changed from the first media content item to a second media content item ;  causing, using the hardware processor, a second card interface to be presented on the mobile display, wherein the second card interface that relates to the second media content item currently being presented on the display device and wherein the second card interface includes a second set of interactive functions associated with the second card interface.
Mowrey teaches wherein the first card interface includes a first set of interactive functions associated with the media content currently being presented on the display device (Fig. 1 element 100) (column 5 lines 55-65)(Column 6 lines 17-21)(column 8 lines 11-16)  determining, using the hardware processor, that the current presented media on the display device has changed from the first media content item to a second media content item (column  10 lines 3-15);  causing, using the hardware processor, a second card interface to be presented on the mobile display, wherein the second card interface that relates to the second media content item currently being presented on the display device (column 10 lines 16-35) and wherein the second card interface includes a second set of interactive functions associated with the second card interface (column 10 lines 16-35)(column 13 lines 60-67)(column 14 lines 1-25).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Mowrey’s teaching in Varoglu’s teaching to come up with having interactive functions associated with the media content and changing the first media content into 
	With respect to claim 2, 12, Varoglu and Mowrey teaches the method of claim 1, but Mowrey further teaches further comprising: receiving an input on the mobile display of the mobile device that corresponds to a request to present the previously presented first card interface and the associated first set of interactive functions for a second time (column 14 lines 48-67)(column 15 lines 1-21); in response to receiving the input on the mobile display of the mobile device, retrieving the previously presented first card interface from a local memory of the mobile device (column 14 lines 48-67)(column 15 lines 1-7); and causing the first card interface and the associated first set of interactive functions to be presented for the second time on the mobile display  (column 14 lines 48-67)(column 15 lines 1-21)
	With respect to claim 3, 13,  Varoglu and Mowrey teaches the method of claim 2, but Mowrey further teaches further comprising, in response to receiving the input on the mobile display of the mobile device, causing the first card interface and the associated first set of interactive functions to be presented for the second time on the display device  (column 14 lines 48-67)(column 15 lines 1-21)
	With respect to claim 4, 14, Varoglu and Mowrey teaches the method of claim 1, but Mowrey further teaches further comprising transmitting the first card interface and the associated first set of interactive functions to the display device over the communications network for presentation on the display device  (column 14 lines 48-67)(column 15 lines 1-21) (column 5 lines 55-65)(Column 6 lines 1-21)
	With respect to claim 5, 15, Varoglu and Mowrey teaches the method of claim 4, but Mowrey further teaches further comprising transmitting the second card interface and the associated second set of interactive functions to the display device over the communications network for presentation on the 
	With respect to claim 6, 16, Varoglu and Mowrey teaches the method of claim 1, but Varoglu further teaches further comprising storing the first card interface and the second card interface in the local memory of the mobile device (Paragraph 49, 57-60)
	With respect to claim 7, 17,  Varoglu and Mowrey teaches the method of claim 1, but Varoglu further teaches wherein the first card interface identifies the first media content item being presented on the display device (Paragraph 61-62)
	With respect to claim 8, 18, Varoglu and Mowrey teaches the method of claim 1, but Mowrey further teaches wherein at least one of the first set of interactive functions is a function to share information associated with the first card interface via a social networking service associated with the mobile device (column 5 lines 28-48)(column 8 lines 29-50)
	With respect to claim 9, 19, Varoglu and Mowrey teaches the method of claim 1, but Varoglu further teaches wherein the first set of interactive functions is identified based on content presented on the first card interface (Paragraph 61-63)
	With respect to claim 10, 20, Varoglu and Mowrey teaches the method of claim 1, but Varoglu further teaches wherein the display device is detected based on a distance between the mobile device and the display device (Paragraph 56-58)
	With respect to claim 11, Varoglu teaches system for interfacing devices, the system comprising: a hardware processor that: detects a display device that is proximal to the mobile device over a communications network (i.e. casting on TV using mobile phone which is close to the TV) (Paragraph 55-58), wherein the display device is presenting media content   (i.e. transmitting content stream to a fixed display system) (Paragraph 55, 58);

Varoglu does not teach wherein the first card interface includes a first set of interactive functions associated with the media content currently being presented on the display device; determines that the current presented media on the display device has changed from the first media content item to a second media content item; and causes a second card interface to be presented on the mobile display, wherein the second card interface that relates to the second media content item currently being presented on the display device and wherein the second card interface includes a second set of interactive functions associated with the second card interface.
Mowrey teaches wherein the first card interface includes a first set of interactive functions associated with the media content currently being presented on the display device (Fig. 1 element 100) (column 5 lines 55-65)(Column 6 lines 17-21)(column 8 lines 11-16)  determining, that the current presented media on the display device has changed from the first media content item to a second media content item (column  10 lines 3-15);  causing, a second card interface to be presented on the mobile display, wherein the second card interface that relates to the second media content item currently being presented on the display device (column 10 lines 16-35) and wherein the second card interface includes a second set of interactive functions associated with the second card interface (column 10 lines 16-35)(column 13 lines 60-67)(column 14 lines 1-25).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Mowrey’s teaching in Varoglu’s teaching to come up with having interactive functions associated with the media content and changing the first media content into second media content and providing second set of interactive functions associated with the second card interface.  The motivation for doing so would to provide control to the 
	With respect to claim 21, Varoglu teaches A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to execute a method for interfacing devices, the method comprising: detecting a display device that is proximal to the mobile device over a communications network (i.e. casting on TV using mobile phone which is close to the TV) (Paragraph 55-58), wherein the display device is presenting media content   (i.e. transmitting content stream to a fixed display system) (Paragraph 55, 58);
causing a first card interface to be presented on the mobile display (i.e. user selects the content stream using portable electronic device)(Paragraph 58),  wherein the first card interface relates to a first media content item currently being presented on the display device (i.e. user selects the content stream being displayed on the fixed display system using portable electronic device) (Paragraph 58) 
	Varoglu does not teach wherein the first card interface includes a first set of interactive functions associated with the media content currently being presented on the display device; determining, that the current presented media on the display device has changed from the first media content item to a second media content item ;  causing, a second card interface to be presented on the mobile display, wherein the second card interface that relates to the second media content item currently being presented on the display device and wherein the second card interface includes a second set of interactive functions associated with the second card interface.
Mowrey teaches wherein the first card interface includes a first set of interactive functions associated with the media content currently being presented on the display device (Fig. 1 element 100) (column 5 lines 55-65)(Column 6 lines 17-21)(column 8 lines 11-16)  determining, that the current presented media on the display device has changed from the first media content item to a second media .  
Response to Arguments
Applicant's arguments filed 12/13/2020 have been fully considered but they are not persuasive. 
A).  Applicant states “Varoglu does not and would not cause…a first card interface to be presented on the mobile display, wherein the first card interface to a first media content item currently being presented on the display device”.
Examiner respectfully disagrees with the applicant because in Paragraph 58, Varoglu teaches causing, using the hardware processor, a first card interface to be presented on the mobile display (i.e. user selects the content stream using portable electronic device)(Paragraph 58), wherein the first card interface relates to a first media content item currently being presented on the display device  (i.e. user selects the content stream being displayed on the fixed display system using portable electronic device) (Paragraph 58).  First, Examiner would like to point out that in Paragraph 49, Varogulu teaches that fixed display system communication with one device which can be apple TV device or media player or game 
Furthermore, in Paragraph 58-59, Varoglu teaches detecting, using a mobile device (Fig. 4 element 100) that includes a hardware processor and a mobile display, a display device (Fig. 4 element 200) that is proximal to the mobile device over a communications network (i.e. casting on TV using mobile phone which is close to the TV) (Paragraph 55-58), wherein the display device is presenting media content (i.e. transmitting content stream to a fixed display system) (Paragraph 55, 58). 
Varoglu does not teach wherein the first card interface includes a first set of interactive functions associated with the media content currently being presented on the display device determining, using the 
Mowrey teaches wherein the first card interface includes a first set of interactive functions associated with the media content currently being presented on the display device (Fig. 1 element 100) (column 5 lines 55-65)(Column 6 lines 17-21)(column 8 lines 11-16)  determining, using the hardware processor, that the current presented media on the display device has changed from the first media content item to a second media content item (column  10 lines 3-15);  causing, using the hardware processor, a second card interface to be presented on the mobile display, wherein the second card interface that relates to the second media content item currently being presented on the display device (column 10 lines 16-35) and wherein the second card interface includes a second set of interactive functions associated with the second card interface (column 10 lines 16-35)(column 13 lines 60-67)(column 14 lines 1-25).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Mowrey’s teaching in Varoglu’s teaching to come up with having interactive functions associated with the media content and changing the first media content into second media content and providing second set of interactive functions associated with the second card interface.  The motivation for doing so would to provide control to the user at mobile device to select his or her show or content which can be same or different than what is being showed in the main device.  This provides the user can option to synchronize the content from the first device to second device as well as controlling/changing to the different on the second device.  

Conclusion

A).  Asnis et al. U.S. Patent Publication # 2014/0109144 in Paragraph 23 teaches having multiple different content sources of the media content in streaming devices which can be apple TV, Google TV, HULU, which are connected to aggregator device in the user’s home using cable.  It provides examples of the interfaces for connecting component media sources for aggregating control and presentation of media content from multiple sources.
B).  Tai et al. U.S. Patent Publication # 2010/0023862 in Paragraph 35 teaches having user selection interface for Netflix streaming video or PPV, wherein the any of the identifiers, a media attribute indicator that identifies relative position of the corresponding video content element within updated user selection interface.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453